Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the request for continued examination filed on 11/16/2022.	
	Currently, claims 1-6, 8-11 and 13-20 are pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 11, 13-14, 16 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shinohara et al. (“Shinohara” Shinohara, K. “Self-Aligned-Gate GaN-HEMTs with Heavily-Doped n+-GaN Ohmic Contacts to 2DEG” 2012 Int. Elect. Dev. Meet. 03/14/2013 pp. 27.2.1 – 27.2.4).    
As to claim 1, Shinohara shows a device (see Fig. 1 but with the d-mode epi stack embodiment) comprising: 
a source region and a drain region (see the overall source region including the source electrode and the n+-GaN source region under the source electrode and overall drain region including drain electrode and the n+-GaN drain region under the drain electrode); 
a semiconductor body between the source region and the drain region, the semiconductor body comprising a semiconductor material having a band gap of at least 3.0 eV (see semiconductor body with AlGaN(back barrier)/GaN(channel)/AlN(top barrier)/GaN(cap) structure in fig. 2a+1; page 1, last paragraph, note this runs between source and drain regions noted above; note GaN has bandgap of 3.4eV as a property);
and a gate structure (see gate G; page 1 last paragraph) over the semiconductor body, the gate structure comprising a first portion between the source region and the drain region (see lowermost gate foot portion), the first portion having a first width (here the office will just designate a non-total width of the gate foot of just 1 nm out of the total Lg), and a second portion over and connected to the first portion (see a second portion being the middle portion of the gate head just directly above the full width of the gate foot, and note this is connected to the gate foot as the first portion), the second portion having a second width greater than the first width (note the entire width of the portion of the gate head that is directly above the full width of the gate foot will be larger than the 1 nm non-total width noted above), 
wherein the second portion of the gate structure further comprises a first extension and a second extension extending laterally therefrom (see left and right t-shaped extensions respectively of the gate), 
wherein the first extension is vertically overlapping with one of the source region, and the second extension is vertically overlapping with the drain region (note that the left hand extension of the gate is vertically overlapping the n+-GaN source part of the overall source region noted above, and note also the right hand extension of the gate is vertically overlapping the n+-GaN drain part of the overall drain region noted above).  

As to claim 2, Shinohara shows a device wherein: 
the first portion has a first height (see the total height of the gate foot); 
the second portion has a second height (see the total height of the middle portion of the gate head directly above the gate foot); 
and each of the first and second extensions has a third height less than the second height and less than the first height (the office will here designate the first nm of height of the gate left and right extensions as the third height which will be less than both of the previously noted heights).

As to claim 3, Shinohara shows a device wherein: 
each of the first and second extensions has a third width greater than the second width (note the full widths of the left and right extensions of the gate having a total width greater than the second width designated above); and 
the third width is at least three times greater than the third height (note the third width here is much greater than 3x greater than the 1nm third height).  

As to claim 4, Shinohara shows a device wherein the source region and the drain region comprise nitrogen and one or both of indium and gallium (see the n+-GaN regions for s/d including N and Ga).

As to claim 5, Shinohara shows a device wherein the semiconductor material of the semiconductor body comprises gallium and nitrogen (see the GaN noted above).  

As to claim 6, Shinohara shows a device wherein the semiconductor material of the semiconductor body further comprises one or both of indium and aluminum (see the Al in the AlGaN part of the epi stack of AlGaN/GaN/AlN/GaN).  


As to claim 11, Shinohara shows a device (see device above) comprising: 
a source region and a drain region (see source and drain overall regions noted above); 
a semiconductor body (see semiconductor body noted above) between the source region and the drain region, the semiconductor body comprising gallium and nitrogen (note the GaN in in the body noted above); and 
a gate structure (gate structure G noted above) over the semiconductor body, 
the gate structure comprising a first portion (gate foot noted above) between the source region and the drain region, the first portion having a first width (here the first nm of a non-total width as noted above), a second portion over and connected to the first portion (see the middlemost portion of gate head directly vertically above the gate foot, connected to the gate foot), the second portion having a second width greater than the first width (the second portion’s entire width being the same as the gate foot’s entire width), and a first conductive structure and a second conductive structure extending laterally from the second portion (see the left and right conductive structure on each side as noted above), 
wherein the first conductive structure is vertically overlapping with the source region or the drain region, and the second conductive structure is vertically overlapping with the drain region (note that the left and right side conductive structures of the gate vertically overlap the n+-GaN parts on the source and drain side).  


As to claim 13 Shinohara shows a device wherein the first and second conductive structures each has a third width (see the total width of the left and right sides of the gate where they extend out) greater than the first width and greater than the second width (note these parts are greater than the designated widths above).

As to claim 14, Shinohara shows a device wherein the first and second conductive structures each has a height (see the height here being designated as the first nm of the total height of the gate left and right parts), the third width being at least three times greater than the height note that the third width designated above is much larger than 3x the 1nm noted just above).


As to claim 16, Shinohara shows a device (see above device) comprising: 
a source region and a drain region (see overall source and drain regions above); 
a semiconductor body (see semiconductor body noted above having GaN above 3.0ev and being located between source and drain region) between the source region and the drain region, the semiconductor body comprising a semiconductor material having a band gap of at least 3.0 eV;
and a gate structure (see gate G noted above) over the semiconductor body, 
the gate structure comprising a central portion (see central portion including the gate gate head portion in the middle directly above the gate foot) over the semiconductor body having a first width and a first height (see height from bottom of gate head portion noted above to top and first width being the total width of that part which is the same width as the gate foot therebelow), and plates extending laterally from the central portion (note left and right plates poking out as gate field plates as the T-shape to the gate), the plates having a second width greater than the first width and a second height less than the first height (note the right and left extending parts of the gate have greater width than the center part just noted and also note that they include a first nanometer height of their total height which is less than the total height of the center part designated above), 
wherein a first one of the plates is vertically overlapping with the source region, and a second one of the plates is vertically overlapping with the drain region (see left side plate overlapping the source region at the n+-GaN part of the overall source region and see the right side plate overlapping the drain region at the n+-GaN part of the overall drain region).

As to claim 17, Shinohara shows a device further comprising a lower portion of the gate structure between the central portion and the semiconductor body (see the gate foot between the center part of the gate head noted above and the semiconductor body therebelow), the lower portion having a third width less than the first width (see just the first nanometer non-total width of the total width of the gate foot compared to the total width of the center part of the gate head designated above with the 1nm being less).  

As to claim 18, Shinohara shows a device wherein the source region and the drain region comprise two or more of indium, gallium, and nitrogen (see the source and drain regions including GaN and Ga and N specifically).  

As to claim 19, Shinohara shows a device wherein the semiconductor material of the semiconductor body comprises gallium and nitrogen (see the GaN noted above including Ga and N).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. (“Shinohara” Shinohara, K. “Self-Aligned-Gate GaN-HEMTs with Heavily-Doped n+-GaN Ohmic Contacts to 2DEG” 2012 Int. Elect. Dev. Meet. 03/14/2013 pp. 27.2.1 – 27.2.4) in view of Cooke et al. (“Cooke” US 2008/0026545 published 01/31/2008).  
As to claim 8, Shinohara shows the device as related above for claim 1, but fails to show an integrated circuit device including the device above as an IC structure specifically.  

Cooke shows making a 3-N device with later formation into an IC (see the later steps in the total formation of 3-N devices including forming them into an IC and mounting them on a PCB; [0043]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the further formation into an IC as taught by Cooke to have made the device in Shinohara be integrated into a larger IC (see the point to these later steps is to put the smaller devices to more complicated uses in real life with good handling for people on the macro scale as that is the ultimate point of integrating such devices).  


As to claim 9, Shinohara shows the device as related above for claim 1, but fails to show there being a printed circuit board comprising an integrated circuit structure which is the device.

Cooke shows making a 3-N device with later formation into an IC and mounting on a PCB (see the later steps in the total formation of 3-N devices including forming them into an IC and mounting them on a PCB; [0043]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the further formation into an IC and PCB mounting as taught by Cooke to have made the device in Shinohara be integrated into a larger PCB mounted IC (see the point to these later steps is to put the smaller devices to more complicated uses in real life with good handling for people on the macro scale as that is the ultimate point of integrating such devices).  


As to claim 10, Shinohara shows the device as related above for claim 1, but fails to show an electronic system comprising the device above specifically in an IC structure. 

Cooke shows making a 3-N device with later formation into an IC and mounting on a PCB to make a larger electronic system (see the later steps in the total formation of 3-N devices including forming them into an IC and mounting them on a PCB; [0043]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the further formation into an IC and PCB mounting making a larger electronic system as taught by Cooke to have made the device in Shinohara be integrated into a larger PCB mounted IC larger electronic structure (see the point to these later steps is to put the smaller devices to more complicated uses in real life with good handling for people on the macro scale as that is the ultimate point of integrating such devices resulting in a larger electronic system having the smaller devices therein).  


As to claim 15 and 20, see the above rejection of claim 10 except depending from claims 11 and 16 respectively.  


Response to Arguments
Applicant’s arguments, see Remarks, filed 10/12/2022, with respect to the prior rejections under 35 U.S.C 112 have been fully considered and are persuasive.  The prior rejections under 35 U.S.C 112 of the claims have been withdrawn. 
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. The office notes that they are not persuasive because the source and drain “regions” in the prior references can be designated such that they include the parts of the heterostructure that are under the left and right side extensions of the gate such that they are overall source and drain region.  Still, as the office has a reference which better addresses the limitations as the applicant intends them the office will go ahead and apply it in a new grounds of rejection above as arguably a stronger reference for the newly amended claim language.  The office suggests that the applicant consider the above reference in addition to the prior utilized references in the prior actions as all still relevant to patentability when deciding on any further amendments.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891